DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed 09/22/2022. Claims 1-6, 8-16, 18-20 are acknowledge as pending in this application with claims 7, 17 are canceled, claims 1, 3, 5, 8-9, 11, 13, 15, 18, 20 are amended, claims 2, 4, 6, 10, 12, 14, 16, 19 are previously presented. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application is a continuation-in-part of the prior application No. 16/869,954 filed 05/08/2020, and adds disclosure not presented in the prior application.
Claims 1-20 has the priority date of 08/06/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022 and 10/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The applicant amendment filed on 09/22/2022 have raised new Claim Rejection 112a and 112b issues.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation "updating one of a resistance force of a cycling machine and an assistance force" in line 15. This limitation is considered as new matter because the Applicant’s specification does not disclose “an assistance force” or “updating an assistance force of a cycling machine”.
Claim 5 recites the limitation “wherein the user conditions emerged during an interval training session undertaken by prior users” in line 4. This limitation is considered as new matter because the Applicant’s specification only disclose the condition of the user but does not specifically disclose that the user conditions emerged during an interval training session undertaken by prior users (Applicant’s specification, emphasis added, Para [0140] “the user interface 18 presented via a display of the computing device 12 may indicate how to perform an exercise, how much force is being applied, a target force to be applied, historical information for the user about how much force they applied at prior sessions, comparisons to averages, etc., as well as additional information, recommendations, notifications, and/or indications described herein”).
Claim 8 recites the limitation “wherein the notification provides a motivational message to the user, at least one performance improvement recommendation, and informing the user of a reward, which is provided when the one or more measurements of the user are within the desired target zone” in lines 5-7. This limitation is considered as new matter because the Applicant’s specification does not disclose that the notification is a motivational message to the user, at least one performance improvement recommendation, and informing the user of a reward. Specifically, the Applicant’s specification only disclose that the notification can be an indication that an exercise performed by the user also helps to achieve a second physical activity goal, or a feedback to encourage the user to perform, during the interval training session, an exercise within the target training zone, or a motivational message to the user, or a warning, an alert, or the like instructing the user to stop exercising or slow down, or a prompt to modify the resistance provided by the pedal. (Applicant’s specification, Para [0292] “The notification may include an indication that an exercise performed by the user also helps to achieve a second physical activity goal’, Para [0317] “the notification 4702 may include feedback to encourage the user to perform, during the interval training session, an exercise within the target training zone”, Para [0330] “The notification may provide a motivational message to the user”, Para [0335] “the notification may include a warning, an alert, or the like instructing the user to stop exercising or slow down”, Para [0344] “The notification may include a prompt to modify the resistance provided by the pedal.”)
Claim 9 recites the limitation “the data of previous users” in line 3. This limitation is considered as new matter because the Applicant’s specification does not disclose “the data of previous users” or “previous users”.
Claim 11 recites the limitation "updating one of a resistance force of a cycling machine and an assistance force" in lines 13-14. This limitation is considered as new matter because the Applicant’s specification does not disclose “an assistance force” or “updating an assistance force”.
Claim 15 recites the limitation “wherein the user conditions emerged during an interval training session undertaken by prior users” in line 5. This limitation is considered as new matter because the Applicant’s specification only disclose the condition of the user but does not specifically disclose that the user conditions emerged during an interval training session undertaken by prior users (Applicant’s specification, emphasis added, Para [0140] “the user interface 18 presented via a display of the computing device 12 may indicate how to perform an exercise, how much force is being applied, a target force to be applied, historical information for the user about how much force they applied at prior sessions, comparisons to averages, etc., as well as additional information, recommendations, notifications, and/or indications described herein”).
Claim 18 recites the limitation "updating one of a resistance force of a cycling machine and an assistance force" in lines 13-14. This limitation is considered as new matter because the Applicant’s specification does not disclose “an assistance force” or “updating an assistance force”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the desired zone" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the desired target zone in claim 1, line 10 or separate components. 
Claim 5 recites the limitation "prior users" in line 4.  It is unclear whether this limitation is referring to the user in claim 1, line 8 or separate components.
Claim 5 recites the limitation "an interval training session" in line 4.  It is unclear whether this limitation is referring to the interval training session in claim 1, lines 9-10 or separate components. 
Claim 5 recites the limitation "one or more measurements of the user" in line 5.  It is unclear whether this limitation is referring to the one or more measurements from a wearable device in claim 1, lines 2-3 or separate components.
Claim 8 recites the limitation "the one or more measurements of the user" in line 7.  It is unclear whether this limitation is referring to the one or more measurements from a wearable device in claim 1, lines 2-3 or separate components. In the situation that this limitation is different with the one or more measurements from a wearable device in claim 1, lines 2-3, there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the measurement data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the desired zone" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the desired target zone in claim 11, line 9 or separate components.
Claim 13 recites the limitation "the target training zone" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "prior users" in line 5.  It is unclear whether this limitation is referring to the user in claim 11, line 7 or separate components.
Claim 15 recites the limitation "an interval training session" in line 5.  It is unclear whether this limitation is referring to the interval training session in claim 11, lines 8-9 or separate components.
Claim 15 recites the limitation "one or more measurements of the user" in lines 5-6.  It is unclear whether this limitation is referring to the one or more measurements from a wearable device in claim 11, lines 3-4 or separate components.
Claim 18 recites the limitation "the desired zone" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the desired target zone in claim 11, line 11 or separate components.
Claim 20 recites the limitation "the target training zone" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10-14, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoang (US 2019/0126099 A1).
Regarding claim 1: Hoang disclose a computer-implemented method (microcontroller 210, see FIG.3) for using an artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server. For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”) to perform a control action (the control action is the action perform by motor controller 224 which eventually is controlled by the microcontroller 210, see FIG.3), wherein the control action is based on one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214; the microcontroller received the signal from the pulse sensor and output to the motor 226 the control action, see FIG.3) from a wearable device (wearable device is smart wearable chest strap; the pulse sensors 212, 214 is on the wearable device, Para [0061] “the pulse sensors 212, 214 can be located on the handlebar 260, or a separate device such as earphones, smart watch, wristband, gloves, smart eyeglasses, wearable chest strap, etc”), and wherein the computer-implemented method comprises: 
generating, by the artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”), a machine learning model (cloud central server) trained to receive the one or more measurements as input (receive data, the cloud central server receive the data as input; Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”, emphasis added, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104 when in operation, such as speed or performance of other exercise devices 102 during a shared virtual exercise session.”); 
outputting (output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”), based on the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214), a control instruction (instruction, Para [0166] “Instructions are provided to an output such as the display or audio output device to help the user stay in the zone”) that causes the control action to be performed (the control action is the adjustment of the bike, Para [0166] “Resistance is automatically adjusted based on how the user is performing, in an example embodiment”); 
receiving the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214, see FIG.3) from the wearable device being worn by a user (the device received the data from the pulse sensors 212, 214 on the wearable device); 
determining whether the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214, see FIG.3) indicate, during an interval training session (workout session, Para [0167]), that one or more characteristics of the user (performance targets 1702, see Para [0166]) are within a desired target zone (the desired target zone is the areas between the lines see FIG.17; Para [0014] “determine a respective performance target of each respective user of each exercise device for the shared virtual exercise session”), wherein the desired zone is determined based on a desired physical activity of the user (As shown in FIG.17, the desired zone is desired watts, speed, rotations per minutes and calories; Para [0167] “A human trainer sets targets such as watts, output, speed, rotations per minute (rpm), strokes per minute (spm) and calories for participants/users during the workout session”); and 
responsive to determining that the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214, see FIG.3) indicate the one or more characteristics (target 1712; As shown in FIG.17, the target 1712 is not in the target zone) of the user are not within the desired target zone during the interval training session (see FIG.17), performing the control action, wherein the control action comprises updating one of a resistance force of a cycling machine (Hoang, the cloud stores and updates real-time information regarding the resistance of the bike, emphasis added, Para [0041] “In some example embodiments, example exercise devices 102 include a rower, a bike, a stepper, an elliptical, a treadmill, etc.”, Para [0055] “A cloud hosted application in the cloud central server 104 controls all communication between the tablets 202 of all of the exercise devices 102 (e.g. notifications, updates, real-time game/challenge data). The cloud hosted application stores all hardware data (e.g. sensor, encoder, resistance).”) and an assistance force of the cycling machine (The Examiner notes that this limitation requires either updating one of a resistance force of a cycling machine or an assistance force of the cycling machine).

    PNG
    media_image1.png
    545
    783
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    695
    media_image2.png
    Greyscale


Regarding claim 2: Hoang disclose wherein the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214, see FIG.3) comprise a heartrate, a blood pressure, a blood oxygen level, a blood glucose level, a temperature, a perspiration rate, a revolutions per minute, a number of steps, a speed, an amount of force, or some combination thereof (the one or more measurements is heart rate, Para [0061] “The rower 200 further includes a wireless heart rate receiver 310 operably coupled to receive data from heart rate sensors (not shown) that can be already provided on the rower apparatus 206. In some example embodiments, the pulse sensors 212, 214 can be located on the handlebar 260, or a separate device such as earphones, smart watch, wristband, gloves, smart eyeglasses, wearable chest strap, etc.”).

Regarding claim 3: Hoang disclose wherein the control action comprises transmitting a notification (notification “You are in the zone”, “Take Fewer, but more powerful strokes”) for presentation on a user interface (display of the tablet 202, see FIG.17) of a computing device associated with an exercise device during the interval training session (As shown in FIG. 17, the notification “Take Fewer, but more powerful strokes” is showing on the display), wherein the notification comprises feedback to encourage the user (in FIG.17, the notification “You are in the zone” encourages the user to be in the zone), and to provide the user with at least one performance improvement recommendation in order to exercise within the desired target zone (in FIG.17, the notification “Take Fewer, but more powerful strokes” is a performance improvement recommendation).

Regarding claim 4: Hoang disclose wherein determining that the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214, see FIG.3) indicate the one or more characteristics of the user are within an undesired target zone (target 1712 is out of the desired zone, see FIG.17); and performing the control action, wherein the control action comprises transmitting the control instruction to cause the cycling machine to stop operating, to slow down, to generate a warning, or some combination thereof (when the user is out of the desired zone, the microcontroller will output the control action to the motor 226; the control action can be slow down or stop rotating the motor 226 of the spinning bike, Para [0065] “Specifically, the motor encoder 220 provides the microcontroller 210 information related to the rotations made by the motor 226. If the user increases resistance by 1 unit (e.g., there are 1-16 levels), the motor 226 will rotate until the sensor 314 reads 32 LOW to HIGH (0V to 5V) transitions, at that point the microcontroller 210 is configured to stop the motor 226. If the user increases resistance by 2 units, the motor 226 will rotate until the sensor 314 reads 64 LOW to HIGH (0V to 5V) transitions”, Para [0230] “An example adjustable exercise devices includes a motor that adjusts magnet(s) distance to flywheel, e.g. rower, elliptical/cross trainer, spinning bike, push treadmill.”).

Regarding claim 6: Hoang further disclose wherein the wearable device comprises a watch, a necklace, an anklet, a bracelet, a belt, a ring, a hat, a shoe, a piece of clothing, or some combination thereof (Para [0061] “the pulse sensors 212, 214 can be located on the handlebar 260, or a separate device such as earphones, smart watch, wristband, gloves, smart eyeglasses, wearable chest strap, etc.”).

Regarding claim 10: Hoang further disclose wherein receiving second input from the user (the second input is user input on the touch screen, Para [0156] “The group leader can make resistance adjustments to users equipment in real time via a user input device, e.g. the touch screen or buttons 274, 276 via GPIO.”), wherein the second input comprises an instruction to modify an operating parameter of the cycling machine (Para [0156] “Adjustments are broadcasted to other users simultaneously for implementation of the instructed amount of increase or decrease.”), and the second input is received via a microphone, a touchscreen, a keyboard, a mouse, a proprioceptive sensor, or some combination thereof (the Examiner notes that the limitation only requires the second input to be one of the listed element; the second input is received via a touchscreen, Para [0156] “Two-way communication between users via camera 282 (displayed via touch screen 272) and microphone (heard via speakers or headphones 280)”).

Regarding claim 11: Hoang further disclose a tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a processing device (Para [0241] “at least one processor in operable communication with the display screen, the user input device, a control of the adjustable difficulty setting, and the memory, for executing instructions stored in the memory that, when executed, cause the at least one processor”) to:
generate, by the artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”), a machine learning model (cloud central server) trained to receive the one or more measurements as input (receive data, the cloud central server receive the data as input; Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”, emphasis added, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104 when in operation, such as speed or performance of other exercise devices 102 during a shared virtual exercise session.”); 
output (output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”), based on the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214), a control instruction (instruction, Para [0166] “Instructions are provided to an output such as the display or audio output device to help the user stay in the zone”) that causes the control action to be performed (the control action is the adjustment of the bike, Para [0166] “Resistance is automatically adjusted based on how the user is performing, in an example embodiment”); 
receive the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214, see FIG.3) from the wearable device being worn by a user (the device received the data from the pulse sensors 212, 214 on the wearable device); 
determine whether the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214, see FIG.3) indicate, during an interval training session (workout session, Para [0167]), that one or more characteristics of the user (performance targets 1702, see Para [0166]) are within a desired target zone (the desired target zone is the areas between the lines see FIG.17; Para [0014] “determine a respective performance target of each respective user of each exercise device for the shared virtual exercise session”), wherein the desired zone is determined based on a desired physical activity of the user (As shown in FIG.17, the desired zone is desired watts, speed, rotations per minutes and calories; Para [0167] “A human trainer sets targets such as watts, output, speed, rotations per minute (rpm), strokes per minute (spm) and calories for participants/users during the workout session”); and 
responsive to determining that the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214, see FIG.3) indicate the one or more characteristics (target 1712; As shown in FIG.17, the target 1712 is not in the target zone) of the user are not within the desired target zone during the interval training session (see FIG.17), performing the control action, wherein the control action comprises updating one of a resistance force of a cycling machine (Hoang, the cloud stores and updates real-time information regarding the resistance of the bike, emphasis added, Para [0041] “In some example embodiments, example exercise devices 102 include a rower, a bike, a stepper, an elliptical, a treadmill, etc.”, Para [0055] “A cloud hosted application in the cloud central server 104 controls all communication between the tablets 202 of all of the exercise devices 102 (e.g. notifications, updates, real-time game/challenge data). The cloud hosted application stores all hardware data (e.g. sensor, encoder, resistance).”) and an assistance force of the cycling machine (The Examiner notes that this limitation requires either updating one of a resistance force of a cycling machine or an assistance force of the cycling machine).

    PNG
    media_image1.png
    545
    783
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    695
    media_image2.png
    Greyscale

Regarding claim 12: Hoang disclose wherein the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214, see FIG.3) comprise a heartrate, a blood pressure, a blood oxygen level, a blood glucose level, a temperature, a perspiration rate, a revolutions per minute, a number of steps, a speed, an amount of force, or some combination thereof (the one or more measurements is heart rate, Para [0061] “The rower 200 further includes a wireless heart rate receiver 310 operably coupled to receive data from heart rate sensors (not shown) that can be already provided on the rower apparatus 206. In some example embodiments, the pulse sensors 212, 214 can be located on the handlebar 260, or a separate device such as earphones, smart watch, wristband, gloves, smart eyeglasses, wearable chest strap, etc.”).

Regarding claim 13: Hoang disclose wherein the control action comprises transmitting a notification (notification “You are in the zone”, “Take Fewer, but more powerful strokes”) for presentation on a user interface (display of the tablet 202, see FIG.17) of a computing device associated with an exercise device during the interval training session (As shown in FIG. 17, the notification “Take Fewer, but more powerful strokes” is showing on the display), wherein the notification comprises feedback to encourage the user (in FIG.17, the notification “You are in the zone” encourages the user to be in the zone), and to provide the user with at least one performance improvement recommendation in order to exercise within the desired target zone (in FIG.17, the notification “Take Fewer, but more powerful strokes” is a performance improvement recommendation).

Regarding claim 14: Hoang disclose wherein determining that the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214, see FIG.3) indicate the one or more characteristics of the user are within an undesired target zone (target 1712 is out of the desired zone, see FIG.17); and performing the control action, wherein the control action comprises transmitting the control instruction to cause the cycling machine to stop operating, to slow down, to generate a warning, or some combination thereof (when the user is out of the desired zone, the microcontroller will output the control action to the motor 226; the control action can be slow down or stop rotating the motor 226 of the spinning bike, Para [0065] “Specifically, the motor encoder 220 provides the microcontroller 210 information related to the rotations made by the motor 226. If the user increases resistance by 1 unit (e.g., there are 1-16 levels), the motor 226 will rotate until the sensor 314 reads 32 LOW to HIGH (0V to 5V) transitions, at that point the microcontroller 210 is configured to stop the motor 226. If the user increases resistance by 2 units, the motor 226 will rotate until the sensor 314 reads 64 LOW to HIGH (0V to 5V) transitions”, Para [0230] “An example adjustable exercise devices includes a motor that adjusts magnet(s) distance to flywheel, e.g. rower, elliptical/cross trainer, spinning bike, push treadmill.”).

Regarding claim 16: Hoang further disclose wherein the wearable device comprises a watch, a necklace, an anklet, a bracelet, a belt, a ring, a hat, a shoe, a piece of clothing, or some combination thereof (Para [0061] “the pulse sensors 212, 214 can be located on the handlebar 260, or a separate device such as earphones, smart watch, wristband, gloves, smart eyeglasses, wearable chest strap, etc.”).

Regarding claim 18: Hoang further disclose a system comprising:
a memory device storing instructions (Para [0240] “memory”); and
a processing device communicatively coupled to the memory device (Para [0241] “at least one processor in operable communication with the display screen, the user input device, a control of the adjustable difficulty setting, and the memory, for executing instructions stored in the memory”), wherein the processing device executes the instructions to:
generate, by the artificial intelligence engine (artificial intelligence AI, Para [0008] “Artificial Intelligence (AI) as trainer (determined by Cloud Server). For example, AI mimics human trainer. This is performed by an AI engine on a cloud server”), a machine learning model (cloud central server) trained to receive the one or more measurements as input (receive data, the cloud central server receive the data as input; Para [0052] “receive data from each exercise device relating to exercise performance of the respective exercise device”, emphasis added, Para [0053] “some data for operation of the exercise device 102 can be stored in memory of the tablet 202, while other data is received from the cloud central server 104 when in operation, such as speed or performance of other exercise devices 102 during a shared virtual exercise session.”); 
output (output, Para [0052] “send data to each exercise device for outputting at least one representation of the exercise devices”), based on the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214), a control instruction (instruction, Para [0166] “Instructions are provided to an output such as the display or audio output device to help the user stay in the zone”) that causes the control action to be performed (the control action is the adjustment of the bike, Para [0166] “Resistance is automatically adjusted based on how the user is performing, in an example embodiment”); 
receive the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214, see FIG.3) from the wearable device being worn by a user (the device received the data from the pulse sensors 212, 214 on the wearable device); 
determine whether the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214, see FIG.3) indicate, during an interval training session (workout session, Para [0167]), that one or more characteristics of the user (performance targets 1702, see Para [0166]) are within a desired target zone (the desired target zone is the areas between the lines see FIG.17; Para [0014] “determine a respective performance target of each respective user of each exercise device for the shared virtual exercise session”), wherein the desired zone is determined based on a desired physical activity of the user (As shown in FIG.17, the desired zone is desired watts, speed, rotations per minutes and calories; Para [0167] “A human trainer sets targets such as watts, output, speed, rotations per minute (rpm), strokes per minute (spm) and calories for participants/users during the workout session”); and 
responsive to determining that the one or more measurements (one or more measurement is the signal data from the pulse sensors 212, 214, see FIG.3) indicate the one or more characteristics (target 1712; As shown in FIG.17, the target 1712 is not in the target zone) of the user are not within the desired target zone during the interval training session (see FIG.17), performing the control action, wherein the control action comprises updating one of a resistance force of a cycling machine (Hoang, the cloud stores and updates real-time information regarding the resistance of the bike, emphasis added, Para [0041] “In some example embodiments, example exercise devices 102 include a rower, a bike, a stepper, an elliptical, a treadmill, etc.”, Para [0055] “A cloud hosted application in the cloud central server 104 controls all communication between the tablets 202 of all of the exercise devices 102 (e.g. notifications, updates, real-time game/challenge data). The cloud hosted application stores all hardware data (e.g. sensor, encoder, resistance).”) and an assistance force of the cycling machine (The Examiner notes that this limitation requires either updating one of a resistance force of a cycling machine or an assistance force of the cycling machine).

    PNG
    media_image1.png
    545
    783
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    695
    media_image2.png
    Greyscale

Regarding claim 19: Hoang disclose wherein the control action comprises transmitting a notification (notification “You are in the zone”, “Take Fewer, but more powerful strokes”) for presentation on a user interface (display of the tablet 202, see FIG.17) of a computing device associated with an exercise device during the interval training session (As shown in FIG. 17, the notification “Take Fewer, but more powerful strokes” is showing on the display), wherein the notification comprises feedback to encourage the user (in FIG.17, the notification “You are in the zone” encourages the user to be in the zone), and to provide the user with at least one performance improvement recommendation in order to exercise within the desired target zone (in FIG.17, the notification “Take Fewer, but more powerful strokes” is a performance improvement recommendation).

Regarding claim 20: Hoang disclose wherein the control action comprises transmitting a notification (notification “You are in the zone”, “Take Fewer, but more powerful strokes”) for presentation on a user interface (display of the tablet 202, see FIG.17) of a computing device associated with an exercise device during the interval training session (As shown in FIG. 17, the notification “Take Fewer, but more powerful strokes” is showing on the display), wherein the notification comprises feedback to encourage the user (in FIG.17, the notification “You are in the zone” encourages the user to be in the zone), and to provide the user with at least one performance improvement recommendation in order to exercise within the desired target zone (in FIG.17, the notification “Take Fewer, but more powerful strokes” is a performance improvement recommendation).

Examiner’s notes
	Regarding claim 5, the Examiner notes that although there is no art rejection for claim 5, claim 5 is rejected under claim rejection 112a (new matter).  
Regarding claim 8, the Examiner notes that although there is no art rejection for claim 8, claim 8 is rejected under claim rejection 112a (new matter). 
Regarding claim 9, the Examiner notes that although there is no art rejection for claim 9, claim 9 is rejected under claim rejection 112a (new matter).
Regarding claim 15, the Examiner notes that although there is no art rejection for claim 15, claim 15 is rejected under claim rejection 112a (new matter).

Response to Arguments
Applicant's arguments filed on 09/22/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments:
Volpe does not teach or suggest, at least, "wherein the desired zone is determined based on a desired physical activity of the user" and "updating one of a resistance force of a cycling machine and an assistance force of the cycling machine," as recited in claims 1, 11, 18.

Examiner’s response: Applicant’s arguments are not persuasive because:
The Examiner agree with the Applicant regarding Volpe does not teach "wherein the desired zone is determined based on a desired physical activity of the user" and "updating one of a resistance force of a cycling machine and an assistance force of the cycling machine," as recited in claims 1, 11, 18. (See claim rejection 102 above). However, Hoang disclose the limitation of “wherein the desired zone (Hoang, the desired zone is a targeted threshold level, see claim rejection 102 above) is determined based on a desired physical activity of the user (Hoang, the targeted threshold level is based on the input provided by the user’s activity; see claim rejection 102 above)”. Further, Hoang teach a computer implemented method wherein updating one of a resistance force of a cycling machine (Hoang, the cloud stores and updates real-time information regarding the resistance of the bike, emphasis added, Para [0041] “In some example embodiments, example exercise devices 102 include a rower, a bike, a stepper, an elliptical, a treadmill, etc.”, Para [0055] “A cloud hosted application in the cloud central server 104 controls all communication between the tablets 202 of all of the exercise devices 102 (e.g. notifications, updates, real-time game/challenge data). The cloud hosted application stores all hardware data (e.g. sensor, encoder, resistance)”, see claim rejection 102 above) and an assistance force of the cycling machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784